 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1383 
In the House of Representatives, U. S.,

June 15, 2010
 
RESOLUTION 
Honoring Dr. Larry Case on his retirement as National FFA Advisor. 
 
 
Whereas, on May 3, 2010, the U.S. Department of Education announced the retirement of National FFA Advisor Dr. Larry Case, effective January 1, 2011, after 26 years of service in that capacity; 
Whereas a former FFA member from Stet, Missouri, Dr. Case earned his bachelor’s degree in agricultural education, master’s degree in vocational education, and doctor of education from the University of Missouri; 
Whereas Dr. Case began his career in 1966 as a high school agricultural education instructor in Mendon, Missouri; 
Whereas Dr. Case served as the Missouri director of agricultural education for seven years; 
Whereas in 1984, Dr. Case left Missouri for Washington, DC, where he became the senior program specialist and coordinator for agricultural and rural education; 
Whereas in addition to serving as the National FFA Advisor, Dr. Case served as the Chief Executive Officer and Chairman of the Board of Directors of the National FFA organization and Board President of the National FFA Foundation Board of Trustees; 
Whereas in addition to helping form the National Council for Agricultural Education, Dr. Case also served as National Advisor to the National Young Farmer Educational Association, National Advisor and Chairman of the Board for the National Postsecondary Student Organization, and Chairman of the National Council for Vocational and Technical Education in Agriculture; 
Whereas during his tenure, FFA saw tremendous growth in membership and educational innovation, and was able to personally congratulate more than 50,000 young FFA leaders; and 
Whereas Dr. Case has provided agricultural education and the FFA with strong leadership and a strategic vision for the future, and agriculture owes him a debt of gratitude for his good work: Now, therefore, be it  
 
That the House of Representatives honors Dr. Larry Case on his retirement as National FFA Advisor. 
 
Lorraine C. Miller,Clerk.
